DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
 Status of claims
Claims 4-6 as amended on 11/18/2020 are under examination in the instant office action.
Claim 7 has been canceled by Applicant.
Claims 1-3 and 8-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 3/02/2020.
Response to Arguments
Applicant’s arguments filed on 11/18/202 and contents of Declaration by Kalyanam Nagabhushanam filed on 11/18/2020 with respect to the claims 4-6 as amended on 11/18/2020 have been fully considered and are persuasive.  
Bacillus coagulans MTCC 5856 has been met in the papers filed on 5/13/2020.
Claim rejection under 35 U.S.C. 103 as being unpatentable over EP 1097700 (Horiuchi), US 8,492,127 (Xu et al), US 8,197,865 (Glynn et al) and Kim et al (Biol. Pharm Bull 1999, 22(12), 1396-1399) has been withdrawn because the cited prior art does not teach or suggest the use of extracellular metabolite preparation from Bacillus coagulans MTCC 5856 and because contents of declaration, additional experimental data shown in Declaration and arguments based thereon confirm that biological effects of metabolite preparations are strain specific.
Claims 4-6 as filed on 11/18/2020 are free from prior art and allowed.
In response to the office action, please, cancel non-elected, withdrawn and non-examined claims 1-3, 8-21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Vera Afremova
April 22, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653